Citation Nr: 0122109	
Decision Date: 09/06/01    Archive Date: 09/12/01	

DOCKET NO.  00-18 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement for the medical 
expenses not previously authorized for the veteran's 
treatment and hospitalization at Decatur Community Hospital 
from February 15, 2000, to February 19, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  He has been granted service connection for 
residuals of a subtotal gastrectomy, with gastritis.  This 
disability has been evaluated as 60 percent disabling, 
effective from June 25, 1999.  He has also been found 
entitled to a total rating by reason of individual 
unemployability, effective from March 1, 2000.  That rating 
has been evaluated as permanent.  

This matter came before the Board on appeal from a 
determination by the clinic of original jurisdiction (COJ) 
which determined that the veteran was not entitled to payment 
or reimbursement for medical expenses not previously 
authorized for treatment and hospitalization at Decatur 
Community Hospital from February 15, 2000, to February 19, 
2000, on the basis that he was treated and hospitalized for a 
nonservice-connected disability.  

The record shows that the veteran was seen, treated and then 
discharged to home from the Decatur Community Hospital 
emergency room in the early morning of February 15.  Later 
that day, he was seen by his regular physician and admitted 
to the same hospital.  The current record is unclear as to 
whether expenses incurred as the result of the emergency room 
visit have been considered and, if so, included within the 
scope of the COJ's denial, or have been otherwise 
adjudicated.  That matter is referred to the COJ for further 
consideration in light of the determination reached below and 
other pertinent regulations and directives.  


FINDINGS OF FACT

1.  Service connection for residuals of a gastrectomy, with 
gastritis has been in effect for many years. 

2.  The veteran was seen at the Emergency Room of Decatur 
Community Hospital in the early morning hours of February 15, 
2000, for complaints of epigastric pain which he related to 
his service connected disability.  

3.  He was diagnosed as having atypical chest pain and reflux 
disease, and released after his symptoms decreased with 
treatment.

4.  Later on February 15, 2000, the veteran was examined by 
his treating physician for continued complaints and the 
physician recommended that the veteran be hospitalized to 
rule out a myocardial infarction.  

5.  While hospitalized, tests and studies were negative for 
myocardial infarction, and other tests and studies showed 
mild gastritis but no ulcerations.

6.  In the emergency room and during the hospitalization, the 
veteran was treated for both cardiovascular and 
gastrointestinal symptoms and findings. 

7.  The final diagnoses on discharge from the hospital were 
atrial fibrillation, gastritis, and chronic obstructive 
pulmonary disease.

8.  The veteran's treatment and hospitalization from 
February 15, 2000, to February 19, 2000 included evaluation 
and treatment for acute symptoms related to a service-
connected disability.

9.  The treatment and hospitalization constituted a medical 
emergency, and under the circumstances, federal facilities 
were not feasibly available.


CONCLUSION OF LAW

The criteria for the payment or reimbursement of medical 
expenses not previously authorized for services associated 
with the veteran's treatment and hospitalization at Decatur 
Community Hospital from February 15, 2000, to February 19, 
2000, have been met.  38 U.S.C.A. §§ 1724, 1728, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 17.120, 17.121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he was treated and 
hospitalized for medical problems which were related to his 
service connected gastrointestinal disability, and were an 
emergency, with Federal facilities not readily available.

I.  Background

In 1960, the veteran was granted service connection for 
duodenal ulcer disease, and this disability was evaluated as 
10 percent disabling, effective from November 17, 1959.  In 
May 1965, after a subtotal gastrectomy, this disability was 
evaluated as 20 percent disabling, effective from November 1, 
1964.

In mid-1999, the veteran requested an increased rating for 
his gastrointestinal disability, rated as residuals of a 
subtotal gastrectomy with gastritis.  A 40 percent rating was 
assigned by rating action of September 1999.  In April 2000, 
based primarily on the records of treatment from Decatur 
Community Hospital, this disability evaluation was increased 
to 60 percent disabling by the regional office, effective 
from June 25, 1999.  The veteran was subsequently granted a 
total rating based on individual unemployability.  The total 
rating was recognized as permanent and made effective from 
March 1, 2000, the date his employment terinated.  His 
gastrointestinal disability is his only recognized service 
connected disorder.  

In May 2000, the veteran submitted a claim for the payment or 
reimbursement for medical expenses not previously authorized 
for treatment and hospitalization at Decatur Community 
Hospital between February 15, 2000, and February 19, 2000.  
Subsequently, he submitted copies of the clinical records 
relating to this period of hospitalization.

The veteran was seen in the early morning of February 15, 
2000 at the Emergency Room of Decatur Community Hospital for 
complaints of nonradiating substernal pain.  He believed that 
the pain was gastrointestinal in origin since he had similar 
episodes previously and because he had dumping syndrome.  
Physical examination showed some irregular heart rhythm.  He 
was provided a GI cocktail and Nitroglycerin, and he reacted 
favorably.  Laboratory studies showed some lowered hemoglobin 
and hematocrit, and a lowered red blood count.  He was 
released from the emergency room to return home with the 
diagnoses of atypical chest pain and reflux disease, and told 
to return to the emergency room if needed.

Later that day, the veteran visited his treating physician 
for continued complaints of epigastric and retrosternal chest 
pain associated with some shortness of breath.  The veteran 
reported no relief with rest or Nitroglycerin.  
Cardiovascular examination showed that the heart rate was 
irregular and that the veteran was tachycardiac.  The 
physician admitted him to Decatur Community Hospital to rule 
out a myocardial infarction.

The hospital summary from Decatur Community Hospital 
indicates that the veteran was admitted secondary to atrial 
fibrillation with rapid ventricular response and occult 
blood-positive stools.  Cardiac monitoring, cardiac enzymes, 
and an echocardiogram the next day were negative for 
myocardial infarction.  The veteran then had an EGD and 
colonoscopy and the EGD showed gastritis with no ulcer.  He 
was begun on Atenolol for control of the atrial fibrillation, 
and then started on Carafate and Prevacid, with good relief 
of pain.  His hemoglobin was stable, even though the veteran 
noted some bright red blood in his stool.  The hospital 
summary noted that the admitting diagnoses were atrial 
fibrillation with rapid ventricular rate, epigastric pain 
with occult blood-positive stools, and chronic obstructive 
pulmonary disease.  The final diagnoses included atrial 
fibrillation, gastritis, and chronic obstructive pulmonary 
disease.

The veteran testified at a hearing at the COJ in November 
2000, noting that Medicare had paid a significant part of the 
hospital bill.  He was seeking payment for the remainder.

II.  Analysis

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all of the criteria under 38 C.F.R. 
§ 17.120.  In essence, this means that the care or services 
not previously authorized at the private medical facility 
must, initially, have been rendered for an adjudicated 
service-connected disability, or, for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  
Further, the care must have been made in a medical emergency, 
where delay would have been hazardous to the life or health 
of the veteran, and where Federal facilities were not 
feasibly available.  

Claims for the payment or reimbursement of the cost of 
hospitalization or treatment not previously authorized will 
not be approved for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to 
have been ended when a VA physician has determined that, 
based on sound medical judgment, a veteran could have 
transferred from the non-VA facility to a VA medical facility 
for continuation of treatment for the disability, or the 
veteran could have reported to a VA medical center for 
continuation of the treatment.  38 C.F.R. § 17.121.

In this case, the veteran went to the emergency room on 
February 15, 2000, because he was having substernal pain, 
which he believed was gastrointestinal in origin.  He had an 
irregular heartbeat, received medication, including a GI 
cocktail and Nitroglycerin, and improved to the point that he 
was discharged from the emergency room.  Several hours later, 
the veteran went to his physician because his complaints were 
continuing.  This physician ordered the veteran admitted to 
Decatur Community Hospital.  While hospitalized, it was 
determined that he had not had a myocardial infarction, but 
that the pain was gastrointestinal in origin.  The clinical 
studies while hospitalized ruled out a myocardial infarction, 
and showed the presence of gastritis.  Thus, the 
gastrointestinal complaints, which were service-connected, 
were a significant factor in his treatment and 
hospitalization.  While he did have some cardiovascular 
abnormalities, it is shown that the cardiovascular (non-
service connected) and service-connected disabilities were 
interreacting.  In summary, the evidence shows that the 
veteran received treatment in the emergency room and was 
hospitalized for his service-connected disability and for a 
nonservice-connected disability associated with and possibly 
aggravating the service-connected disability.

Further, the evidence demonstrates that the veteran received 
treatment in the emergency room and was hospitalized in a 
medical emergency where delay could possibly have been 
hazardous to his life or health.  Because the nature and 
origin of the veteran's difficulties were not clear at the 
time, it would have been inadvisable and unreasonable for the 
veteran to seek Federal facilities.  Therefore, the veteran 
does meet the criteria for the payment or reimbursement of 
the expenses associated with his treatment and 
hospitalization at Decatur Community Hospital on February 15, 
2000.

Further, the veteran was monitored for the first day or two 
of his hospitalization, and clinical tests, including cardiac 
enzymes and an echocardiogram, ruled out a myocardial 
infarction.  However, the origin of the veteran's illness, 
and the danger of such illness, particularly the lowered 
hemoglobin and hematocrit, with bleeding, was not initially 
found.  The danger had not passed.  On February 17, 2000, he 
had further gastrointestinal tests which pinpointed the 
problem, and he received treatment for the next day or two.  
This treatment was successful, and he was able to be 
discharged from the hospital very quickly.

The Board finds that, basically, the evidence does not 
establish that the veteran could have been transferred from 
the non-VA facility until he was stabilized.  Such 
stabilization included determining the origin of the 
veteran's difficulties, including the tests on February 17, 
2000, and the treatment for the next day or two.  Thus, the 
emergency did not end and the veteran could not have been 
transferred until February 19, 2000, when, in fact, he was 
discharged from the hospital.  Accordingly, the veteran does 
meet the criteria for the payment or reimbursement for the 
medical expenses not previously authorized for all the 
treatment and hospitalization he received at Decatur 
Community Hospital.  38 C.F.R. §§ 17.120, 17.121.

The Board has considered the effect of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  There is now an expanded duty to assist the 
claimant.  In this case, the Board has met this expanded duty 
to assist.  The veteran has been granted the benefits sought 
on appeal, and there is no need for further assistance.


ORDER

The veteran is entitled to payment or reimbursement of the 
remaining unreimbursed portion of his medical expenses in 
conjunction with his treatment and hospitalization at Decatur 
Community Hospital from February 15, 2000, to February 19, 
2000.  The appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

